 

EXHIBIT 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made this 21st
day of July, 2010 by and between Discovery Communications, LLC (“Company”) and
Bruce Campbell (“Executive”), superseding the agreement between the parties
dated April 2, 2008.

As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts continued employment upon the terms and conditions set forth herein.

 

I. DUTIES, ACCEPTANCE, LOCATION

 

  A. Company hereby employs Executive to render exclusive and full-time services
as Chief Development Officer, General Counsel, and Corporate Secretary, upon the
terms and conditions set forth herein. Executive’s assumption of the offices of
General Counsel and Secretary shall be contingent upon the approval of the Board
and based on the timing approved by the Board. Executive’s duties shall be
consistent with his title and as otherwise directed by Company. Executive shall
be based at the Company’s offices in New York.

 

  B. Company reserves the right to change the individual to whom/which Executive
reports, provided that Executive continues to report to the Chief Executive
Officer of the Company.

 

  C. Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

 

II. TERM OF EMPLOYMENT

 

  A. Subject to Section IV, Executive’s term of employment under this Agreement
shall be for four (4) years beginning on August 2, 2010 and ending on August 1,
2014 (“Term of Employment”).



--------------------------------------------------------------------------------

 

  B. Company shall have the option to enter negotiations with Executive to renew
this Agreement with Executive for an additional term. If Company wishes to
exercise its option to enter negotiations with Executive to renew this
Agreement, it will give Executive written notice of its intent to enter such
negotiations to renew not later than ninety (90) days prior to the end of the
Term of Employment. The Term of Employment may not, however, be extended unless
by mutual agreement of the Company and Executive as to all of the material terms
and conditions of the extension. In the event the parties do not enter into an
agreement to extend this Agreement for an additional term, this Agreement shall
expire and the Term of Employment shall end on August 1, 2014; provided,
however, that if the Company elects not to renew this Agreement, Executive shall
be eligible for a severance payment pursuant to Section IV(D)(2) herein in
connection with his Separation from Service at the end of the Term of Employment
(and assuming that he was willing and able to extend the term).

 

III. COMPENSATION

 

  A. Base Salary. Company agrees to provide Executive with an annual base salary
of $1,000,000. Beginning August 2, 2010, this sum will be paid over the course
of twelve months, in increments paid on regular Company paydays, less such sums
as the law requires Company to deduct or withhold. Executive will not be
eligible for a salary increase in 2011. Beginning in 2012, Executive’s future
salary increases will be reviewed and decided in accordance with Company’s
standard practices and procedures, provided that his salary will increase by no
less than the annual merit increase budget for the United States, and in no
event will it be reduced.

 

  B. Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), each fiscal year during the Term of Employment,
Executive shall be eligible for an annual target level incentive payment of
Ninety Percent (90%) of his base salary. The portion of the incentive payment to
be received by Executive will be determined in accordance with the applicable
incentive or bonus plan in effect at that time and will be paid in accordance
with the applicable incentive or bonus plan.

 

  C. Benefits. Executive shall be entitled to participate in and to receive any
and all benefits generally available to executives at Executive’s level in the
Company in accordance with the terms and conditions of the applicable plan or
arrangement.

 

  D.

Equity Program. Executive will be recommended for a long-term incentive equity
award of performance-based Restricted Stock Units (“PRSUs”) under the Discovery
Communications, Inc. 2005 Incentive Plan (the “Stock Plan”) within 60 days after
Executive’s execution of this Agreement. The award, which is subject to approval
by the Equity Compensation Subcommittee of the Compensation Committee, will be
based on a target award value of FOUR HUNDRED THOUSAND DOLLARS ($400,000), with
the number of PRSUs to be based on the target value divided by the fair market
value of a share of Series A common stock of Discovery Communications, Inc. on
the date of

 

2



--------------------------------------------------------------------------------

 

grant. The award will be subject to the terms and conditions of the Stock Plan
and the implementing award agreement. Executive will be considered for future
equity awards in accordance with the Company’s standard practices and procedures
for awards to senior executives. The Company represents that the Compensation
Committee of the Board has reviewed and approved the terms of this Agreement,
including the target award value of $400,000 provided in this Section.

 

IV. TERMINATION OF EMPLOYMENT AND AGREEMENT

 

  A. Death. If Executive should die during the Term of Employment, this
Agreement will terminate. No further amounts or benefits shall be payable except
earned but unpaid base salary, accrued but unused vacation, a prorated portion
of Executive’s then-current annual bonus target for that calendar year based on
the amount time Executive was employed during the calendar year, and those
benefits that may vest in accordance with the controlling documents for other
relevant Company benefits programs, which shall be paid in accordance with the
terms of such other Company benefit programs, including the terms governing the
time and manner of payment. Executive’s outstanding equity awards, including
under the Stock Plan and Discovery Appreciation Plan (“DAP”), shall be treated
in accordance with the applicable plan documents and implementing award
agreements.

 

  B.

Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six
(6) consecutive months or (ii) for shorter periods that add up to six (6) months
in any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement and Executive shall receive his earned but unpaid base
salary, accrued but unused vacation, a prorated portion of Executive’s
then-current annual bonus target for that calendar year based on the amount time
Executive was employed during the calendar year, and those benefits that may
vest in accordance with the controlling documents for other relevant Company
benefits programs, which shall be paid in accordance with the terms of such
other Company benefit programs, including the terms governing the time and
manner of payment. Executive’s outstanding equity awards, including under the
Stock Plan and Discovery Appreciation Plan (“DAP”), shall be treated in
accordance with the applicable plan documents and implementing award agreements.
Notwithstanding the foregoing, Executive’s employment shall terminate upon
Executive incurring a “separation from service” under the medical leave rules of
Section 409A. In that case, no further amounts or benefits shall be payable to
Executive, except that until (i) he is no longer disabled or (ii) he becomes 65
years old — whichever happens first — Executive may be entitled to receive
continued coverage under the relevant medical or disability plans to the extent
permitted by such plans and to the extent such benefits continue to be provided
to the

 

3



--------------------------------------------------------------------------------

 

Company executives at Executive’s level in the Company generally, provided that
in the case of any continued coverage under one or more of Company’s medical
plans, if Company determines that the provision of continued medical coverage at
Company’s sole or partial expense may result in Federal taxation of the benefit
provided thereunder to Executive or his dependents because such benefits are
provided by a self-insured basis by Company, then Executive shall be obligated
to pay the full monthly COBRA or similar premium for such coverage. In such
event, the Company shall pay Executive, in a lump sum, an amount equivalent to
the monthly premium for COBRA coverage for the remaining balance of the Term of
Employment.

 

  C. Termination for Cause.

 

  1. Company may terminate Executive’s employment and this Agreement for Cause
by written notice. Cause shall mean under this paragraph: i) the conviction of,
or nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Business Conduct and
Ethics; (iv) improper conduct substantially prejudicial to the Company’s
business; v) willful unauthorized disclosure or use of Company confidential
information; (vi) material improper destruction of Company property; or
(vii) willful misconduct in connection with the performance of Executive’s
duties.

 

  2. In the event that Executive materially neglects his duties under Sections
I(A) or (C) hereof or engages in other conduct that constitutes a breach by
Executive of this Agreement (collectively “Breach”), Company shall so notify
Executive in writing. Executive will be afforded a one-time-only opportunity to
cure the noted Breach within thirty (30) days from receipt of this notice. If no
cure is achieved within this time, or if Executive engages in the same Breach a
second time after once having been given the opportunity to cure, Company may
terminate this Agreement by written notice to Executive.

 

  3. Any termination of employment pursuant to Sections IV(C)(1) or Section
IV(C)(2) hereof shall be considered a termination of Executive’s employment for
“Cause” and upon such termination, Executive shall only be entitled to receive
any amounts or benefits hereunder that have been earned or vested at the time of
such termination in accordance with the terms of the applicable governing
Company plan(s), (including the provisions of such plan(s) governing the time
and manner of payment), and/or as may be required by law. “Cause” as used any
such Company plan shall be deemed to mean solely the commission of the acts
described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving effect
to the cure opportunity described therein).

 

4



--------------------------------------------------------------------------------

 

  D. Termination Of Agreement By Executive for Good Reason/Termination of
Agreement by Company Not for Cause.

 

  1. Company may terminate Executive’s employment and this Agreement not for
Cause (as “Cause” is defined above), and Executive may terminate his employment
and this Agreement for “Good Reason” as defined herein. “Good Reason” for
purposes of this Agreement shall only mean the occurrence of any of the
following events without Executive’s consent: (a) a material reduction in
Executive’s duties or responsibilities; (b) Company’s material change in the
location of the Company office where Executive works (i.e. relocation to a
location outside the New York metropolitan area), (c) a material breach of this
Agreement by the Company, or (d) a change in the position to which the Executive
reports (other than a change to reporting to any or all of the CEO, the
Chairman, and the Board of Directors) if such other position constitutes a
material diminution in the authority, duties, or responsibilities of the
Executive’s supervisor; provided however, that Executive must provide the
Company with written notice of the existence of the change constituting Good
Reason within sixty (60) days of any such event having occurred, and allow the
Company thirty (30) days to cure the same. Executive waives any entitlement to
Good Reasons not contained in the foregoing list. If Company so cures the
change, Executive shall not have a basis for terminating his/her employment for
Good Reason with respect to such cured change. In addition, in the event a
change occurs that triggers Executive’s right to terminate this Agreement for
Good Reason, Executive must exercise his right in writing to terminate this
Agreement for Good Reason within sixty (60) days of the effective date of the
applicable change or upon the change becoming known to him or such right shall
be deemed waived.

 

  2.

If Company terminates Executive’s employment and this Agreement not for Cause,
if Executive terminates his employment and this Agreement for Good Reason, or if
Executive’s employment is terminated because the Company elects not to renew
this Agreement as set forth in Section II(B), in any case other than under
Section IV.A or IV.B, then the Company shall pay Executive his earned but unpaid
base salary, accrued but unused vacation, and those benefits that may vest in
accordance with the controlling documents for other relevant Company benefits
programs, which shall be paid in accordance with the terms of such other Company
benefit programs, including the terms governing the time and manner of payment.
Executive’s

 

5



--------------------------------------------------------------------------------

 

outstanding equity awards, including under the Stock Plan and Discovery
Appreciation Plan (“DAP”), shall be treated in accordance with the applicable
plan documents and implementing award agreements. In addition, the following
payments (“Severance Payment”) will be made:

(a) Consistent with the Company’s normal payroll practices, within thirty
(30) days following the last day of the Release Deadline (as defined below, and
subject to the timing requirements of Section VIII(G)(4)(b)), Company will pay
Executive a lump sum amount equal to the greater of (i) Executive’s annual base
salary, and (ii) Executive’s base salary for the balance of the Term of
Employment.

(b) Executive will be paid his full, unprorated bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company. The amount paid will be subject to normal
adjustments in accordance with the applicable bonus plan.

(c) In addition, in the event of a termination not for Cause, termination for
Good Reason, or termination for non-renewal as set forth in Section II(B), any
unvested units under the Discovery Appreciation Plan will be deemed vested and
paid out using the 20-day trading average specified by the DAP, based on the
later of (i) Executive’s last day of employment, and (ii) March 18, 2011 (but in
no event shall the valuation date be later than the applicable maturity date).
The units will be paid out within 60 days after the applicable valuation date,
unless subject to delay in payment under Section VIII(G), below.

(d) The Company shall reimburse Executive for up to 18 months of continued
health coverage (medical, dental, and vision) under the applicable Company
medical plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), should Executive be eligible for and elect COBRA. These
reimbursements shall be subject to required withholdings. In the event the
balance of Term of Employment is greater than 18 months, the Company shall pay
Executive at the end of the 18-month period an amount equivalent to the
then-current COBRA premium for the number additional months remaining in the
Term of Employment. If Company determines in good faith that reimbursement of
the cost of continued medical coverage at Company’s sole or partial expense may
result in Federal taxation of the benefit provided thereunder to Executive or
his dependents because such benefits are provided by a self-insured basis

 

6



--------------------------------------------------------------------------------

by Company, then Executive shall be obligated to pay the full monthly COBRA or
similar premium for such coverage. In such event, the Company shall pay
Executive, in a lump sum, an amount equivalent to the monthly premium for COBRA
coverage for the remaining balance of the Term of Employment.

 

  3. No Severance Payment will be made if Executive fails to sign a release in
the form provided by the Company, substantially in the form attached to this
Agreement. Such release must be executed and become effective within the sixty
(60) calendar day period following the date of Executive’s “separation from
service” within the meaning of Section 409A (the last day of such period being
the “Release Deadline”). No Severance Payment will be made if Executive violates
the provisions of Section VI hereof, in which case all Severance Payment shall
cease, and those already made shall be forfeited.

 

  4. Company agrees that if, at the time Executive is terminated not for Cause,
or Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment schedules for the Severance
Payment and would result in an impermissible acceleration or delay in payment in
violation of the time and manner of payment requirements of Section 409A, then
the payment schedule provided in the Company’s standard severance policy shall
only apply to the portion of the amount payable under the standard severance
policy that exceeds the Severance Payment.

 

  5. If Executive terminates this Agreement before the Term of Employment has
expired for a reason other than those stated in Section IV(D)(1) hereof, it will
be deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, he will forfeit all right and obligations to be
compensated for any remaining portion of his annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law.

 

7



--------------------------------------------------------------------------------

 

  E. Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing under Section IV(D)
hereof, Executive shall have the obligation to timely notify Company of the
source and amount of payment (“Offset Income”). To the fullest extent permitted
by law, Company shall have the right to reduce any then unpaid portions of
compensation it would otherwise have to pay Executive by the Offset Income, and
it shall be treated as Executive’s waiver of any right to such compensation.
Executive shall pay to the Company the excess of the payments made under Section
IV(D) and any Offset Income within 60 days of a written demand from the Company
for the same. Executive acknowledges and agrees that any deferred compensation
for his services from another source that are performed while receiving
Severance Payment from Company, will be treated as Offset Income (regardless of
when Executive chooses to receive such compensation). Executive agrees that
timely failure to provide such notice or to respond to inquiries from Company
regarding any such Offset Income shall be deemed a material breach of this
Agreement. Executive also agrees that Company shall have the right to inquire of
third party individuals and entities regarding potential Offset Income and to
inform such parties of Company’s right of offset under this Agreement with
Executive. Accordingly, Executive agrees that no Severance Payment from Company
will be made until or unless this breach is cured and that all payments from
Company already made to Executive, during the time he failed to disclose his
Offset Income, shall be forfeited and must be returned to Company upon its
demand. Any offsets made by the Company pursuant to this Section IV(F) shall be
made at the same time and in the same amount as a Severance Payment amount is
otherwise payable (applying the Offset Income to the Company’s payments in the
order each are paid) so as not to accelerate or delay the payment of any
Severance Payment installment.

 

  F. Mitigation. In the event of termination of employment pursuant to Section
IV(D) herein, and during the period that any payment from Company is continuing
or due under Section IV(D), Executive shall be under a continuing obligation to
seek other employment, including taking all reasonable steps to identify and
apply for any comparable, available jobs for which Executive is qualified. At
the Company’s request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request. Executive further agrees that
the Company may follow up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts. Should the Company determine in good faith that
Executive failed to take reasonable steps to secure alternative employment
consistent with this paragraph, the Company shall be entitled to cease any
payments due to Executive pursuant to Section IV(D)(2).

 

8



--------------------------------------------------------------------------------

 

V. CONFIDENTIAL INFORMATION

 

  A. Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data and, without
limitation, all trade secrets relating to Company or any of its subsidiaries,
and their respective businesses, (i) obtained by the Executive during his
employment by Company or otherwise and (ii) that is not otherwise publicly known
(other than by reason of an unauthorized act by the Executive). After
termination of the Executive’s employment with Company, Executive shall not
communicate or divulge any such information, knowledge or data to anyone other
than Company and those designated by it, without the prior written consent of
Company.

 

  B. In the event that Executive is compelled, pursuant to a subpoena or other
order of a court or other body having jurisdiction over such matter, to produce
any information relevant to Company, whether confidential or not, Executive
agrees to provide Company with written notice of this subpoena or order so that
Company may timely move to quash if appropriate.

 

  C. Executive also agrees to cooperate with Company in any legal action for
which his participation is needed. Company agrees to try to schedule all such
meetings so that they do not unduly interfere with Executive’s pursuits after he
is no longer in Company’s employ.

 

VI. RESTRICTIVE COVENANTS

 

  A. Executive covenants that if he is terminated for Cause pursuant to
Section IV(C) hereof or terminates his employment for other than Good Reason as
set forth in Section IV(D)(1) hereof, for a period of twelve (12) months after
the conclusion of Executive’s employment with Company, he will not perform any
work on, related to, or respecting nonfiction television programming or engage
in any activities on behalf of any company or any entity related to nonfiction
television programming services for distribution to cable, satellite and/or
other multi-channel distribution platforms (any such company or entity, a
“Competitor”). Executive agrees that this Section VI(A) is a material part of
this Agreement, breach of which will cause Company irreparable harm and damages,
the loss of which cannot be adequately compensated at law. In the event that the
provisions of this paragraph should ever be deemed to exceed the limitations
permitted by applicable laws, Executive and Company agree that such provisions
shall be reformed to the maximum limitations permitted by the applicable laws.

 

  B. If Executive is terminated not for Cause, or terminates his employment for
Good Reason, pursuant to Section IV(D)(1) hereof, before expiration of the Term
of Employment, Executive will be released prospectively from the covenant not to
compete in Section VI(A) hereof.

 

  C. If Executive works for Company through the end of the Term of Employment
and separates as of the end of the Term of Employment, Company agrees that
Executive will be released from the covenant not to compete in Section VI(A)
hereof.

 

9



--------------------------------------------------------------------------------

 

  D. During his employment and upon termination of Executive’s employment with
Company, regardless of the reason for the termination, Executive covenants that
for a period of twelve (12) months, he will not directly solicit any employees
of Company or its subsidiary and affiliated companies to leave their employment
nor directly or indirectly aid in the solicitation of such employees.

 

  E. During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer. The activities reflected on Exhibit A have been approved.

 

  F. Throughout the period that Executive is an employee of Company, Executive
agrees to disclose to Company any direct investments (i.e., an investment in
which Executive has made the decision to invest in a particular company) he has
in a company that is Company’s Competitor or that Company is doing business with
during the Term of Employment (“Business Partner”), if such direct investments
result in Executive or Executive’s immediate family members, and/or a trust
established by Executive or Executive’s immediate family members, owning five
percent or more of such a Competitor or Business Partner. This Section VI(F)
shall not prohibit Executive, however, from making passive investments (i.e.,
where Executive does not make the decision to invest in a particular company,
even if those mutual funds, in turn, invest in such a Competitor or Business
Partner). Regardless of the nature of Executive’s investments, Executive herein
agrees that his investments may not materially interfere with Executive’s
obligations and ability to provide services under this Agreement.

 

  G. In the event that Executive violates any provision of this Section VI, and,
in the case of a violation while Executive is an active employee, Executive
fails to cure such violation within thirty (30) days after written notice from
the Company of the same, in addition to any injunctive relief and damages to
which Executive acknowledges Company would be entitled, all future Severance
Payments to Executive, if any, shall cease, and those already made will be
forfeited.

 

  H. Nothing in this Section VI will restrict Executive from the right to
practice law following the termination of his employment with the Company.

 

10



--------------------------------------------------------------------------------

 

VII. ARBITRATION

 

  A. Submission To Arbitration. Company and Executive agree to submit to
arbitration all claims, disputes, issues or controversies between Company and
Executive or between Executive and other employees of Company or its
subsidiaries or affiliates (collectively “Claims”) directly or indirectly
relating to or arising out of Executive’s employment with Company or the
termination of such employment including, but not limited to Claims under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, any Claim arising out of this Agreement, and any similar federal, state or
local law, statute, regulation or common law doctrine.

 

  B. Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to
the American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

 

  C. Binding Effect. Arbitration will be binding and will afford parties the
same options for damage awards as would be available in court. Executive and
Company agree that discovery will be allowed and all discovery disputes will be
decided exclusively by arbitration.

 

  D. Damages and Costs. Any damages shall be awarded only in accord with
applicable law. The arbitrator may only order reinstatement of the Executive if
money damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

 

VIII.  CONTROLLING LAW AND ADDITIONAL COVENANTS

 

  A. The validity and construction of this Agreement or any of its provisions
shall be determined under the laws of Maryland. The invalidity or
unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions.

 

  B. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated.

 

  C. Executive expressly acknowledges that Company has advised Executive to
consult with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

 

11



--------------------------------------------------------------------------------

 

  D. This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

 

  E. Any modifications to this Agreement will be effective only if in writing
and signed by the party to be charged.

 

  F. Any payments to be made by Company hereunder shall be made subject to
applicable law, including required deductions and withholdings.

 

  G. Section 409A of the Code.

 

  1. It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 

  2. If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

  3. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.

 

12



--------------------------------------------------------------------------------

 

  4. If Executive is deemed on the date of termination of his employment to be a
“specified employee,” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:

 

  a. With regard to any payment, the providing of any benefit or any
distribution of equity upon separation from service that constitutes “deferred
compensation” subject to Code Section 409A, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and

 

  b. On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and
(y) all distributions of equity delayed pursuant to this Section VIII(G)(4)
shall be made to Executive. Executive acknowledges that the lump-sum portion of
the Severance Payment will be subject to this delay and the other components may
be subject to delay.

 

  5. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.

 

  6. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

13



--------------------------------------------------------------------------------

 

  H. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of the Executive)
and assigns. The rights or obligations under this Agreement may be not be
assigned or transferred by either party, except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

  I. This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

 

  J. All notices and other communications to be made or otherwise given
hereunder shall be in writing and shall be deemed to have been given when the
same are (i) addressed to the other party at the mailing address, facsimile
number or email address indicated below, and (ii) either: (a) personally
delivered or mailed, registered or certified mail, first class postage-prepaid
return receipt requested, (b) delivered by a reputable private overnight courier
service utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses and email
addresses for the parties are as follows:

If to Company:

Discovery Communications, LLC

One Discovery Place

Silver Spring, MD 20910-3354

Attention: Adria Alpert Romm

Email: Adria_Alpert-Romm@discovery.com

If to Executive

To the most recent address in the personnel records of the Company

 

14



--------------------------------------------------------------------------------

 

In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.

 

       ______________________ Executive     Date        ______________________
Discovery Communications, LLC     Date

 

15



--------------------------------------------------------------------------------

 

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and                         
(“Executive”) to resolve any and all disputes concerning his employment with
Company and his separation from employment on                         .
Accordingly, in exchange for the consideration and mutual promises set forth
herein, the parties do hereby agree as follows:

1. Effective close of business                         , Executive’s employment
with Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).

2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.

3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to his legal, financial and personal
advisors or to those persons essential for Executive to (a) implement or enforce
his rights under this Release and the Agreement in which the Release is
incorporated; (b) defend himself in a lawsuit, investigation or administrative
proceeding; (c) file tax returns; or (d) advise a prospective employer, business
partner or insurer of the contractual restrictions on his post-Company
employment.

4. In exchange for the undertakings by Company described in the above
paragraphs:

a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his employment with any Discovery
Party. Those claims, demands, liabilities and obligations from which Executive
releases the Discovery Parties include, but are not limited to, any claim,
demand or action, known or unknown, arising out of any transaction, act or
omission related to Executive’s employment by any Discovery Party and
Executive’s



--------------------------------------------------------------------------------

separation from such employment, sounding in tort or contract and/or any cause
of action arising under federal, state or local statute or ordinance or common
law, including, but not limited to, the federal Age Discrimination In Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Maryland Human Rights Act, as well as any similar state or
local statute(s), in each case as any such law may be amended from time to time
and any claims to have been or to be considered as a “whistleblower” or other
protected person under Federal or state law, including Section 806 of the
Corporate and Criminal Fraud Accountability Act. The foregoing shall, in
accordance with applicable law, not prohibit or prevent Executive from filing a
charge with the United States Equal Employment Opportunity Commission (“EEOC”)
and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for himself from the filing and/or participation in any
such charge.

b. Executive expressly acknowledges that his attorney has advised him regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that he does not know or suspect to exist in
his favor at the time he signs this Agreement.

c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated.

 

2



--------------------------------------------------------------------------------

Executive hereby acknowledges that he is voluntarily and knowingly agreeing to
the terms and conditions of this Release without any threats, coercion or
duress, whether economic or otherwise, and that Executive agrees to be bound by
the terms of this Release. Executive acknowledges that he has been given at
least twenty-one (21) days to consider this Release, and that if Executive is
age forty (40) or over, Executive understands that he has seven (7) days
following his execution of this Release in which to revoke his agreement to
comply with this Release by providing written notice of revocation to the Senior
Executive Vice President of Human Resources of the Company. [Alternative
consideration periods to be inserted if group termination.]

d. Executive further hereby covenants and agrees that this General Release shall
be binding in all respects upon himself, his heirs, executors, administrators,
assigns and transferees and all persons claiming under them, and shall inure to
the benefit of all of the officers, directors, agents, employees, stockholders,
members and partners and successors in interest of Company, as well as all
parents, subsidiaries, affiliates, related entities and representatives of any
of the foregoing persons and entities.

e. Executive agrees that he will not disparage any Discovery Parties or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents.

5. a. If any provision of this Release is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Release and shall
not affect the validity or enforceability of the remaining provisions.

b. This Release shall be interpreted, enforced and governed by the laws of the
State of Maryland without regard to the choice of law principles thereof.

IN WITNESS WHEREOF, I have signed this General Release this      day of

                                                     , 201__.

 

By:    

Print Name:    

Subscribed and sworn to before me this      day of                     , 201__.

 

  Notary Public My Commission Expires    

 

3